Citation Nr: 0808797	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar syndrome 
with X-ray evidence of scoliosis and arthritis.

2.  Entitlement to service connection for early degenerative 
changes of both wrists.

3.  Entitlement to service connection for glaucoma and 
cataracts.

4.  Entitlement to service connection for dental condition 
due to contaminated water.

5.  Entitlement to a compensable rating for ingrown toenails.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1961 and a period of national guard service from May 
6, 1978, to July 26, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in April and August 2003 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO 
adjudicated the service connection issues on the merits in a 
June 2004 statement of the case, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claims prior to appellate review.  
The case was remanded for additional development in June 
2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A September 1999 rating decision denied entitlement to 
service connection for eye and lumbar spine disorders and 
denied reopening service connection claims for degenerative 
changes to the wrists and for a dental disorder; the veteran 
did not appeal.

3.  Evidence added to the record since the September 1999 
rating decision as to these matters is neither cumulative nor 
redundant of the evidence previously of record and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The persuasive medical evidence demonstrates chronic eye, 
lumbar spine, and wrists disabilities were not manifest until 
many years after service.

5.  The evidence of record does not demonstrate that a claim 
for dental treatment was received within one year of the 
veteran's discharge from service nor that a present dental 
disorder, including missing teeth, was incurred as a result 
of service trauma.

6.  The veteran's ingrown toenail disability is presently 
manifested by an affected area of less than five percent of 
his entire body.


CONCLUSIONS OF LAW

1.  Lumbar syndrome with X-ray evidence of scoliosis and 
arthritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.309 (2007).

2.  Early degenerative changes of the wrists were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.309 (2007).

3.  Glaucoma and cataracts were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).

4.  A dental disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2007).

5.  The criteria for a compensable rating for ingrown 
toenails have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7820 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2003, September 2003, and July 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the July 2006 VCAA notice 
shows the veteran was informed of the basis for the denial in 
the prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

Received in February 2008 was a statement from the veteran 
advising VA that he had no further information to submit, and 
requesting that the Board proceed with the adjudication of 
his appeal.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board notes that efforts to obtain copies of the 
veteran's service treatment records have been unsuccessful 
and that the veteran has indicated he is unable to provide 
more specific identifying information or any other evidence 
to substantiate his claims.  As the veteran has indicated 
that he has no further evidence to submit, further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claims in May 2000.  Although he was provided 
information indicated these matters were not service 
connected in September 2002, he was not informed that his 
claims to reopen were denied nor was he informed of his 
appellate rights.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a September 1999 rating decision the RO denied entitlement 
to service connection for eye and lumbar spine disorders and 
denied reopening service connection claims for degenerative 
changes to the wrists and for a dental disorder.  The RO, in 
essence, found there was no evidence demonstrating these 
disorders were incurred as a result of service.  The veteran 
did not appeal this decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

The evidence received since the September 1999 rating 
decision includes additional statements from the veteran and 
from fellow servicemen and co-workers.  Additional private 
and VA medical treatment records were also added to the 
record.  This evidence is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  The 
applicable law prior to August 29, 2001, does not require the 
evidence raise a reasonable possibility of substantiating the 
claim.  The Board finds the additional lay statements 
provided in this case contribute to a more complete picture 
of the veteran's claims; therefore, the claims must be 
reopened.  The issues were adjudicated on the merits in the 
June 2004 statement of the case and the veteran is not 
prejudiced by appellate review of these matters.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  The 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Eye, Lumbar Spine, and Wrist Disabilities
Factual Background and Analysis

As an initial matter, the Board notes that service treatment 
records associated with the veteran's period of active 
service from February 1953 to February 1961 are not included 
in the appellate record.  Service treatment records, however, 
dated in May 1978 were obtained including an enlistment 
examination which revealed normal clinical evaluations of the 
eyes, the upper extremities, and the spine.  The veteran's 
visual acuity was 20/20, bilaterally.  In a report of medical 
history the veteran denied any eye trouble, arthritis, bone 
or joint abnormality, or recurrent back pain.  

Private medical records dated in December 1985 show the 
veteran reported he had developed some low back pain after 
lifting.  An examination at that time revealed lumbosacral 
spasm in the right lower back.  A July 1992 report noted he 
complained of burning, tearing, and incurable eye infections 
since service.  No etiology opinions were provided.  

In a June 1993 application for VA benefits the veteran 
requested entitlement to service connection for a bilateral 
eye infection incurred in 1953 and 1954, low back pain 
incurred in 1957, and wrist trauma and arthritis incurred in 
1958.  

On VA examination in July 1993 the veteran reported that 
during service he was told he had an incurable back disorder, 
but could not recall the exact diagnosis.  He stated he had 
experienced chronic back pain over the years.  He also stated 
he could not recall any specific injury to the wrist, but 
that he had developed arthritis over the years.  The 
diagnoses included chronic lumbar syndrome and early 
degenerative disease of the wrist.  A July 1993 VA visual 
examination report noted the veteran complained of a long 
history of itching, burning, and tearing intermittently with 
some blurred vision.  The diagnoses included chronic open 
angle glaucoma to the right eye and nuclear sclerotic 
cataract changes bilaterally.  No etiology opinions were 
provided.  

VA treatment records dated in October 1998 included diagnoses 
of a history of glaucoma and bilateral cataracts.  It was 
noted that the veteran suffered from diabetes mellitus 
without diabetic retinopathy.  A May 1999 report noted 
diagnoses of glaucoma, mild bilateral blepharitis, and 
cataracts right greater than left.  

In a June 1999 statement the veteran's son noted the veteran 
had complained of pain to the hands and back as long as he 
could remember.  In an undated statement E.C. reported that 
over the years she had known the veteran he had complained of 
trouble with his hands, eyes, and back.  In an undated 
statement S.K., identified as a registered nurse, noted that 
over the past several years the veteran's health had 
deteriorated and he had problems with crippling joint pain, 
vision problems, and chronic back problems.  In a statement 
dated in January 2000 C.H.E. reported that he had served with 
the veteran at Eglin Air Force Base in the 1950's and 
recalled that the veteran had problems with his back and eyes 
at that time.  In a June 1999 statement the veteran's spouse 
noted that he had experienced problems with his back, wrists, 
and eyes over the past twenty years.  In a May 1999 statement 
another of the veteran's son reported that he had worked with 
the veteran in the years from 1968 to 1986 and knew of his 
problems with his eyes and back.  The veteran's daughter also 
reported that he had back problems prior to 1977 and had 
trouble with his eyes.  

In correspondence dated in May 2000 the veteran, in essence, 
requested that his service connection claims be reopened.  He 
asserted that he had glaucoma/nuclear sclerotic cataract 
changes to the eyes, lumbar syndrome, and degenerative 
disease to the wrists as a result of active service.  

In May 2001 and in January 2002, the RO attempted to obtain 
the veteran's service treatment records.  A response from the 
service department indicated that the records could not be 
found, as the search parameters were too large.  Another 
attempt to obtain the records in August 2002 was likewise not 
successful.  The veteran was contacted and requested to 
provide a narrower time frame of 90 days regarding medical 
treatment in his first period of service.  He responded 
listing his entire period of service.   

Private treatment records dated from July 1993 to November 
2003 include diagnoses of glaucoma, right eye pseudoaphakia, 
and left eye cataracts.  A May 2003 report noted the veteran 
had chronic blepharitis.  No opinions as to etiology were 
provided.

At his personal hearing in December 2003 the veteran 
testified that his back began hurting him sometime during the 
years of 1957 or 1958.  He stated it was unrelated to any 
specific incident, but that a doctor had requested that he 
obtain a back corset.  He reported he did not receive any 
medical treatment for a back disorder for many years after 
service.  He also testified that he began having eye problems 
in the winter of 1953 while serving in Goose Bay, Labrador, 
because of the bright snow and sunshine.  He stated that 
examinations at Eglin Air Force Base had revealed little red 
pimples in his eyes, but that the examiners had been unable 
to diagnose the disorder.  He reported that he had recently 
been informed by Dr. K.E. that he had an incurable eye 
infection.  He asserted that he had developed problems with 
his wrists due to operating a rivet gun while at Craig Air 
Force Base between 1957 and 1961.  He stated he could not 
recall what treatment had been provided at that time.  

In a January 2004 statement R.L.C. reported that he had been 
the veteran's roommate during a period of service from 
October 1953 to October 1954 and recalled that he had 
experienced vision problems.  In statements dated in 
March 2004 R.L.M., O.S.W., and M.A.P. reported that they had 
worked as civilian employees while the veteran served at 
Craig Air Force Base during the years from 1957 to 1961.  
They recalled that he had experienced problems with his back, 
eyes, and wrists.  

In correspondence dated in August 2004 the veteran reported 
that he did not have glaucoma and cataracts during active 
service, but that he had an eye infection which his doctor 
told him was incurable.  He stated he had been provided eye 
glasses at Goose Bay and that his eyes still burned and 
itched.  He asserted, in essence, that he did not receive a 
complete examination in May 1978 and that the examiner had 
only checked his eyes for glaucoma.  He reported that a 
doctor at Craig Air Fore Base had informed him that his wrist 
pain was due to the vibrations from a rivet gun.  

The veteran subsequently submitted a copy of an October 2004 
prescription order and asserted that the document 
demonstrated treatment for his eye infection.  He reiterated 
his claim that the disorder began in 1953.  

Based upon the evidence of record, the Board finds chronic 
eye, lumbar spine, and wrists disabilities were not incurred 
as a result of an injury or disease during active service.  
The persuasive medical evidence demonstrates chronic eye, 
lumbar spine, and wrists disabilities were not manifest upon 
physical examination in May 1978, over 17 years after the 
veteran's discharge from active service.  There is also no 
competent medical evidence demonstrating any present eye, 
spine, or wrist disorders were incurred as a result of 
service.  It is significant to note that in a May 1978 report 
of medical history the veteran himself denied any eye 
trouble, arthritis, bone or joint deformity, or recurrent 
back pain.  To the extent the statements of the veteran, his 
family members, fellow servicemen, co-workers, and 
acquaintances are inconsistent with the May 1978 reports, 
they are considered to be of little probative value.  These 
statements provide only general, nonspecific information and 
were provided many years after the fact.  

While the veteran may sincerely believe that he has present 
eye, lumbar spine, and wrists disabilities as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claims for entitlement to service 
connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claims.

Dental Claim
Laws and Regulations

VA law provides that service connection for dental conditions 
for treatment purposes is granted as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service; (2) 
teeth noted as filled at entry will be service connected if 
they were extracted, or the existing filling was replaced, 
after 180 days or more of active service; (3) teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) teeth noted at entry as 
nonrestorable will not be service connected, regardless of 
treatment during service; (6) teeth noted as missing in entry 
will not be service connected, regardless of treatment during 
service.

(e) The following will not be considered service connected 
for treatment purposes: (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service. 

(f) Teeth extracted because of chronic periodontal disease 
will be service connected only if they were extracted after 
180 days or more of active service.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2007). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2007).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

Outpatient dental treatment may be authorized by the Chief of 
VA's Dental Service for those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, for 
any treatment indicated as reasonably necessary for the one-
time correction of the service-connected noncompensable 
condition, but only if:

(A) They were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than 180 days.

(B) Application for treatment is made within one year after 
such discharge or release.

(C) VA dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran. 
38 C.F.R. § 17.161(b)(2)(i)(2007).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are also eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c) (2007).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during a 
veteran's military service.  See VA O.G.C. Prec. Op. No. 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. 
§ 3.306(b)(1) (2007).

Class II(b) or (c) dental outpatient treatment eligibility, 
extends to veterans having a service-connected noncompensable 
dental condition or disability and who were detained or 
interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  
Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

Factual Background and Analysis

Service treatment records dated in May 1978 show a dental 
examination revealed missing teeth numbers one, three, seven, 
eight, nine, ten, fourteen, eighteen, nineteen, twenty, 
twenty four, twenty five, twenty nine, and thirty two.  There 
was no opinion as to the etiology of any missing tooth.  In a 
report of medical history the veteran denied any severe tooth 
or gum trouble.  

In a June 1993 application for VA benefits the veteran 
requested entitlement to service connection for a dental 
disorder due to contaminated water exposure in 1953 and 1954.  

A July 1993 VA dental examination revealed an impacted tooth 
number one with an upper denture and missing lower teeth 
numbers seventeen, eighteen, nineteen, twenty, twenty one, 
twenty four, twenty five, twenty nine, thirty, and thirty 
one.  There was no opinion as to the etiology of any missing 
tooth.

In correspondence dated in May 2000 the veteran, in essence, 
requested his service connection claim be reopened.  He again 
asserted that he had developed a dental disorder during 
service as a result of exposure to contaminated water.

At his personal hearing in December 2003 the veteran 
testified that he had been informed in the winter of 1953 by 
a dentist that the water in Goose Bay, Labrador, contained 
chemicals that would ruin his teeth.  He stated that he had 
several teeth removed at Eglin Air Force Base and that he 
currently had only six bottom teeth remaining.  

In statements dated in March 2004 R.L.M., O.S.W., and M.A.P. 
reported that they had worked as civilian employees while the 
veteran served at Craig Air Force Base during the years from 
1957 to 1961.  They recalled that he had experienced problems 
including with his teeth.  

In correspondence dated in August 2004 the veteran reported 
that he had four teeth pulled during service in Goose Bay and 
had several more teeth pulled during service at Eglin Air 
Force Base and Craig Air Force Base.  He stated that since 
service he had lost all but six of his bottom teeth.  

Based upon the evidence of record, the Board finds a claim 
for dental treatment was not received within one year of the 
veteran's discharge from service and that a present dental 
disorder, including missing teeth, was not incurred as a 
result of service trauma.  Although lay statements have been 
provided indicating the veteran had problems with his teeth 
during active service, there is no competent evidence of any 
dental trauma, to include as a result of exposure to 
contaminated water in 1953.  The Board also notes that these 
statements are inconsistent with the veteran's own report in 
May 1978 that he had no history of severe tooth or gum 
trouble.  The veteran is not shown to be otherwise eligible 
for VA dental treatment.  Therefore, the Board finds 
entitlement to service connection for any specific tooth or 
for dental trauma, to include for dental treatment purposes 
only, is not warranted.  The preponderance of the evidence is 
against the claim.

Increased Rating Claim
Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

782
0
Infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal and parasitic 
diseases): 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 
38 C.F.R. § 4.118, Diagnostic Code 7820 (2007).

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Factual Background and Analysis

VA examination in April 2001 revealed some fragment of nail 
around the perimeter of dry nail beds on the great toes.  
There was tenderness to the fragments with some inflammation 
at the corners of each socket.  The examiner stated it was as 
likely as not that the veteran had a problem with recurrent 
ingrown toenails during service.  It was noted that the 
veteran stated that fragments of nail grew back in the great 
toe sockets which were tender and had to be removed.  

VA treatment records dated in September 2002 noted the 
veteran had a pedicure to his toenails and reported feeling 
better.  The examiner noted he had old ingrown toenail 
resections which were doing fine.  At his personal hearing in 
December 2003 the veteran testified that he removed his 
toenails himself on a regular basis.  In subsequent 
statements he asserted that his toenail disorders caused his 
feet to give out.  

On VA examination in August 2006 the veteran reported that he 
developed chronic ingrown great toenails during active 
service and that an oblation procedure had been performed.  
It was noted that he denied any subsequent treatment for this 
disorder or any recurrence of ingrown toenails, that he 
stated he clipped recurrent fragments of the toenails, and 
that he complained of pain in the feet as a result of his 
toenail disorders.  The examiner noted there was no evidence 
of scars, deformity, swelling, calluses, or pain on 
examination of the feet.  There was a fragment of nail in the 
center of each great toe that were thick and discolored with 
mild scaling of the nail bed.  The areas were not painful on 
demonstration and were not inflamed.  The affected area was 
not exposed and was less than one percent of the veteran's 
entire body.  The diagnoses included status post nail bed 
oblation with recurrent fragmented nail growth of the great 
toes and onychomycosis.  The examiner stated, in essence, 
that the veteran had degenerative arthritis of the knees and 
calcaneus that contributed to his reported pain after 
prolonged standing and walking.

Based upon the evidence of record, the Board finds the 
veteran's service-connected ingrown toenails are manifested 
by an affected area of less than five percent of his entire 
body.  There is no probative evidence demonstrating any 
disabling foot pain as a result of these disorder nor 
evidence that least five percent of the entire body an 
exposed area is affected.  There is also no evidence that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required.  In addition, the 
Board finds the August 2006 examination findings are 
persuasive that a compensable rating under the criteria for 
superficial scars is not warranted.  Although tenderness was 
noted upon VA examination in April 2001, there was no 
evidence of pain on subsequent examinations in September 2002 
or August 2006.  Therefore, entitlement to a compensable 
rating is not warranted.  

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The veteran has provided 
no specific information indicating a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for lumbar syndrome with X-
ray evidence of scoliosis and arthritis is denied.

Entitlement to service connection for early degenerative 
changes of both wrists is denied.

Entitlement to service connection for glaucoma and cataracts 
is denied.

Entitlement to service connection for dental condition due to 
contaminated water is denied.

Entitlement to a compensable rating for ingrown toenails is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


